Title: To George Washington from Brigadier General Thomas Conway, 5 November 1777
From: Conway, Thomas
To: Washington, George



sir
Camp [Whitemarsh, Pa.] the 5th November 1777

I Wrote to General Gates by Major troop the 9th or 10th of Last Month from reading. after congratulating him upon his success at the Northward, and returning him thanks for the civility he had shew’d to my Brother in Law, I gave him an account of the operations of this army. i Spoke my mind freely, I found fault with several Measures pursued in this army; but I Will venture to say that in my Whole Letter the paragraph of Which you are pleas’d to send me a copy can not be found. my opinion of you sir without flattery or envy is as follows: you are a Brave man, an honest Man, a patriot, and a Man of great sense. your modesty is such, that although your advice in council is commonly sound and proper, you have often been influenc’d by men who Were not equal to you in point of experience, Knowledge or judgment.
these are my sentiments; i have express’d them in private conversation with some General officers, and in particular to General Mifflinn at reading before Doctor craigg. I think they Will be found such in my Letter to General Gates. I Believe i can attest that the expression Weak General has not slipped from my penn however if it has, this Weakness by my Very Letter can not be explain’d otherwise even by the most Malicious people than an excess of Modesty on your side and a confidence in Men who are Much inferior to you in point of judgment and Knowledge. i Defy the most Keen and inveterate Detractors to make it appear that i levell’d at your Bravery honesty, honour, patriotism or judgment of which I have the highest sense.
correspondence between General oficers in all army’s is encourag’d rather than Discountenanc’d, because from this intercourse of ideas something usefull might arise. although this inquisition in Letters from particular to particular will be a proceeding in this country of which there are few instances in Despotick and tyrannical Governments, still in order that the Least suspicion should not remain in your Excellency’s Mind about my Way of thinking, I am willing that my original Letter to General Gates should be handed to you. this I trust will convince you of my Way of thinking. I Know Sir that several unfavourable hints have been Given to you about me, that i have been reported by some of your aid De Camps as the author of some Discourses Which i never utter’d. these advices never gave me the Least uneasiness, because I Was conscious to myself that I never said any thing but What I

could Mentionn to your self. I have an account to give of my Conduct in france Where I am the only Collonel on this continent in actual service. I mean to Write an impartial account of the operations Which I saw During this campaign. this account Will be such that i am sure you Will acknowledge to be true. and I pledge my Word of a Gentleman and of an officer that I Will Write nothing in that account but What i Will impart to you before I leave this continent. I am sir With Respect Your Excellency’s humble servt

T. Conway

